Citation Nr: 1750742	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for ulcers.  

3.  Entitlement to a disability rating in excess of 10 percent from July 23, 2009 to October 19, 2010, in excess of 30 percent from October 20, 2010 to October 26, 2011, and in excess of 10 percent from October 27, 2011, for asthma.  


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran served on honorable active duty with the United States Army from August 1993 to May 1999 and from February 2003 to April 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board notes that in his substantive appeal, the Veteran requested a hearing.  Accordingly, the Veteran was scheduled for a Board hearing in July 2012.  On the day before the scheduled hearing, the Veteran withdrew his request for a hearing.  To date, the Veteran has not requested that his hearing be rescheduled. Therefore, the Board finds the Veteran's request for a hearing to be withdrawn.  38 C.F.R. 
§ 20.702(d) (2017).  

In February 2015 and June 2017, the Board remanded these issues for further development.  

The Board notes that in an August 2017 rating decision, the RO increased the disability rating for asthma from 10 percent disabling to 30 percent disabling, effective as of October 20, 2010, and reduced the disability rating back to 10 percent, effective as of October 27, 2011.  When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue has been characterized accordingly above.  

In an August 2017 supplemental statement of the case, the RO continued to deny entitlement to service connection for both GERD and ulcers.   

The case is now before the Board again for appellate disposition.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


FINDINGS OF FACT

1.  The Veteran does not have a current GERD disability that manifested during, or as a result of, active military service, nor does he have a current GERD disability that was caused by, or aggravated by, a service-connected disability.  

2.  The Veteran does not have a current ulcer disorder that manifested during, or as a result of, active military service, nor does he have a current ulcer disorder that was caused by, or aggravated by, a service-connected disability.  

3.  For the period from July 23, 2009 to October 19, 2010, the Veteran's asthma did not require daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication, and pulmonary function testing does not show forced expiratory volume in one second (FEV-1)/forced vital capacity (FVC) or FEV-1 to be less than 71 percent predicted.  

4.  For the period from October 20, 2010 to October 26, 2011, the Veteran's asthma does not involve FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, an intermittent course of systemic corticosteroids.  

5.  For the period from October 27, 2011, the Veteran's asthma does not require daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication, and pulmonary function testing does not show forced expiratory volume in one second (FEV-1)/forced vital capacity (FVC) or FEV-1 to be less than 71 percent predicted.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2017).  

2.  The criteria for service connection for ulcers have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2017).  

3.  For the period from July 23, 2009 to October 19, 2010, the criteria for an evaluation in excess of a 10 percent rating for asthma have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.97a, Diagnostic Code 6602 (2017).  

4.  For the period from October 20, 2010 to October 26, 2011, the criteria for an evaluation in excess of a 30 percent rating for asthma have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.97a, Diagnostic Code 6602 (2017).  

5.  For the period from October 27, 2011, the criteria for an evaluation in excess of a 10 percent rating for asthma have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.97a, Diagnostic Code 6602 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds the VCAA duties to notify and assist met as to the claims decided.  The Veteran has been provided satisfactory and timely VCAA notice.  In furtherance of VA's duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records, and has further requested Compensation and Pension examinations.  As the Board's prior remand directed, the Veteran was scheduled for re-examination for each disability on appeal in August 2017.  However, the Veteran cancelled the scheduled re-examinations and did not proffer good cause for the cancellation.  As such, the Board will rate his claims based on the evidence of record.  See 38 C.F.R. § 3.655(b); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.

The Court has held that VA's duty to assist is not always a one-way street.  See Wood, 1 Vet. App. at 193.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the RO complied with its duty to assist the Veteran by attempting to provide VA examinations, and another attempt to provide the VA examination is not warranted.  The claims on appeal will be evaluated based on the evidence of record.  

Lastly, the record reflects substantial compliance with the Board's June 2017 Remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The RO attempted to schedule the Veteran for an appropriate VA examination, as discussed above.  The remand directives were adequately followed; thus, the Board finds substantial compliance has been shown.  

Accordingly, the duties to notify and assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c) are satisfied.  

II.  Service Connection  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2017).  

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that he is entitled to service connection for GERD and for ulcers.  He asserts that these claimed conditions are a result of exposure to sodium dichromate during active service.  

The Veteran's service treatment records do not reflect that he suffered a chronic stomach disorder during active military service.  During his May 1993 entrance examination, the Veteran stated that he was in good health.  The examination report did not note a gastrointestinal disorder, to include GERD or ulcers.  In a June 1998 service treatment record, the Veteran reported that he "vomited blood" at lunch time and he complained of "belly pains."  The Veteran was seen for a follow-up appointment regarding his sharp stomach pains.  The assessment appears to read "gastritis."  

Although a Report of Medical Examination is not of record for the Veteran's second period of service, a January 2003 Annual Medical Certificate indicates that the Veteran was hospitalized for stomach problems in July 2002 (prior to entrance into his second period of active duty service).  

As the service treatment records reflect an isolated event in June 1998 pertaining to a stomach issue, the service treatment records fail to demonstrate that the Veteran suffered from chronic symptoms related to a gastrointestinal disorder, to include GERD or ulcers.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a gastrointestinal disorder, to include GERD or ulcers, or chronic symptomatology, within one year of his separation from active duty.  

On VA examination in December 2009, the examiner provided a diagnosis of gastroesophageal reflux disease.  The Veteran reported that he developed problems with bowel movements during active service.  He stated that he had bowel movements 2-3 times a day.  He denied constipation, and indicated that he had cramping.  The Veteran reported that he discussed this with his family doctor; however, no treatment had been recommended.  As noted above, the Veteran stated that he was hospitalized in July 2002 for acid reflux, hernia, and ulcers.  

In March 2010, a VA examiner reviewed the Veteran's medical history and opined that the Veteran's acid reflux and ulcers were not caused by or a result of sodium dichromate exposure during service.  The examiner stated that sodium dichromate exposure has not been linked to GERD or stomach ulcerations.  The examiner noted that a review of medical records and literature related to sodium dichromate exposure showed no connection between GERD and gastric/peptic ulcerations and sodium dichromate exposure.  Thus, the examiner concluded that the Veteran's gastrointestinal complaints pre-existed sodium dichromate exposure, and that his acid reflux and ulcers were less likely as not permanently aggravated by exposure to sodium dichromate.  

As previously noted, the Veteran was scheduled for re-examination in August 2017, in part, to determine the etiology of his GERD and ulcer disorders.  However, the Veteran cancelled the examination and did not provide good cause for his failure to report to the scheduled examination.  Therefore, another attempt to provide the VA examination is not warranted.  Thus, the Board must evaluate the claims based on the evidence of record.  

Based on the evidence in this particular case, the Board finds that service connection for GERD or ulcers is not warranted.  As the Veteran failed to appear to the August 2017 re-examination, the March 2010 VA opinion is the most probative and persuasive evidence of record, as it is based upon a complete review of the claims file, and it is the most recent medical opinion of record.  

The Veteran's service treatment records do not reflect that he suffered from a chronic gastrointestinal disorder, to include GERD or ulcers, or chronic symptomatology during his active military service.  The evidence of record does not reflect that the Veteran developed a gastrointestinal disorder, to include GERD or ulcers, within one year of his separation from active duty.  The competent and credible post-service evidence also does not reflect that the Veteran suffers from a current gastrointestinal disorder that manifested during, or as a result of, active military service, or, that he currently suffers from a gastrointestinal disorder that was caused by, or aggravated by, a service-connected disability.  Finally, the March 2010 VA examiner of record concluded that the Veteran's gastrointestinal complaints pre-existed sodium dichromate exposure, and that his acid reflux and ulcers were less likely as not permanently aggravated by exposure to sodium dichromate.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current gastrointestinal disorder, to include GERD or ulcers, that manifested during, or as a result of, active military service.  

The Board recognizes that the Veteran believes that he is entitled to service connection for GERD and ulcers.  However, the record does not reflect that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking a current disability of GERD or ulcers to an event or injury in military service.  The competent medical evidence of record from VA physicians concluded that it was less likely than not that a current disability of GERD or ulcers manifested during, or as a result of, active military service.  

For the foregoing reasons, the preponderance of the evidence is against the claims.  The benefit-of the-doubt doctrine is therefore not for application, and the Veteran's claims of entitlement to service connection for GERD and ulcers must be denied.  See 38. U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


III. Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case with the Veteran's back disability, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Veteran contends that he is entitled to an increased rating for his asthma condition.  The Veteran's asthma is rated under Diagnostic Code 6602.  That regulation is as follows:

FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a 100 percent disability rating.  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent disability rating.  

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication warrants a 30 percent disability rating.  

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy warrants a 10 percent disability rating.  38 C.F.R. § 4.97.  

The Veteran's asthma is currently rated as a staged rating, with a 10 percent disability rating from July 23, 2009 to October 19, 2010, a 30 percent disability rating from October 20, 2010 to October 26, 2011, and a 10 percent disability rating from October 27, 2011.  

Prior to October 20, 2010, the Veteran was rated at 10 percent disabling.  To receive a higher disability rating during that period, the evidence must show an FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication warrants a 30 percent disability rating.  

The Veteran was afforded a VA examination in December 2009.  The Veteran reported shortness of breath regularly and easily.  He noted shortness of breath with walking up and down stairs, and that he would get winded walking in from the parking lot.  He also felt short of breath performing basic activities.  He noted frequent wheezing.  A pulmonary function test (PFT) was given and showed an FEV-1 of 78 percent predicted and an FEV-1/FVC of 81 percent.  

VA treatment records dated October 2010 and August 2011 show that on October 25, 2010, the Veteran was prescribed Albuterol, a bronchodilator used to open up the airways in the lungs.  The active outpatient medication instructions indicated that the Veteran was to inhale two puffs by mouth, four times a day.  Further, these VA medication lists indicate that the Veteran was also prescribed Mometasone Furoate, a corticosteroid used to decrease inflammation in the lungs.  

October 2011 VA treatment records indicate that the Veteran's prescription for Albuterol and Mometasone Furoate expired on October 27, 2011.  VA treatment records dated December 2016 indicate that the Veteran's asthma was being controlled without medications.  

As previously noted, the Veteran was scheduled for re-examination in August 2017, in part, to determine the severity of his asthma.  However, the Veteran cancelled the examination and did not provide good cause for his failure to report to the scheduled examination.  Therefore, another attempt to provide the VA examination is not warranted.  Thus, the Board must evaluate the claim based on the evidence of record.  
 
Based on the evidence in this particular case, the Board finds that at no time during the periods in question has the disability warranted a higher disability rating.  As the Veteran failed to appear to the August 2017 re-examination, the December 2009 VA examination and VA treatment records are the most probative and persuasive evidence of record.  

For the period on appeal from July 23, 2009 to October 19, 2010, the above findings do not support a 30 percent rating.  As noted above, to warrant a 30 percent rating under Diagnostic Code 6602, the evidence must show an FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  The Veteran's asthma manifested with FEV-1 and FEV-1/FVC greater than 70 percent predicted.  Further, the VA treatment records do not indicate that the Veteran was prescribed daily inhalation therapy during this period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for asthma from July 23, 2009 to October 19, 2010.  

For the period on appeal from October 20, 2010 to October 26, 2011, the above findings do not support a 60 percent rating.  As noted above, to warrant a 60 percent rating under Diagnostic Code 6602, the evidence must show an FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  In sum, the Veteran's asthma manifested with FEV-1 and FEV-1/FVC greater than 55 percent predicted and required neither monthly visits to a physician nor intermittent courses of systemic corticosteroids.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for asthma from October 20, 2010 to October 26, 2011.  

For the period on appeal from October 27, 2011, the above findings do not support a 30 percent rating.  The Veteran's asthma manifested with FEV-1 and FEV-1/FVC greater than 70 percent predicted.  Further, the Veteran's treatment records did not indicate that he required daily inhalational or oral bronchodilator therapy, or, inhalational anti-inflammatory therapy.  In fact, VA treatment records indicate that the Veteran's prescription for Albuterol and Mometasone Furoate expired on October 27, 2011.  Further, December 2016 VA treatment records indicate that the Veteran's asthma was being controlled without medications.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for asthma from October 27, 2011.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a higher disability rating for asthma during any period on appeal, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for gastroesophageal reflux disease (GERD) is denied.  

Entitlement to service connection for ulcers is denied.  

Entitlement to a disability rating in excess of 10 percent from July 23, 2009 to October 19, 2010, in excess of 30 percent from October 20, 2010 to October 26, 2011, and in excess of 10 percent from October 27, 2011, for asthma is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


